Case 5:17-cv-00002-JGB-KK Document 49-18 Filed 10/11/18 Page 1 of 2 Page ID #:2496




              Exhibit R




                                                                      MCH - 000584
   Case 5:17-cv-00002-JGB-KK Document 49-18 Filed 10/11/18 Page 2 of 2 Page ID #:2497




From: Frank Adomitis [mailto:franksc@startmail.com]
Sent: Friday, May 01, 2015 8:11 AM
To: Charles Harrison
Subject: Document Request

Hi Charlie,

I did see Gail's article, and I was not surprised you couldn't show that any of your numbers used in the
Mountain News article were right. I really wanted to see how your came up with the 144 days cash on hand and
where were all the extra employees given how the hospital's net took a nose dive. The "we are finally breaking
even" comment was hilarious. If you saw my budget for 2009, I was nearly going to breakeven. If I could have
gotten Hoss out of the way, I would have done it, and I wouldn't have had to manipulate the financials!

I will be sending you an official request for documents. I want to see a list in Excel format of all the checks
written for all the banks accounts except payroll. This will be for calendar year 2014 and to date 2015. Also, I
want a copy of the all the bank reconciliations for 6/30/2014 and these need to agree to the OSHPD financials
and the bank reconciliations for 12/31/2014 and 3/31/2015. I will need a copy of the bank statements for these
months. I want a copy of the statements for ALL MCH credit cards used by any employee or board member
and this will be for all months 2014 and 2015.

I will send this request tomorrow via certified mail, and I will include blank CDs, an envelop to mail the
information back, funds to pay for any copying and postage

Thanks

Frank Adomitis



                                                        1
                                                                                               MCH - 000585
